Citation Nr: 1611636	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-25 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for educational benefits under the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served a verified period of honorable active duty for training (ACDUTRA) with the Naval Reserve from January to May of 1985; a verified period of honorable active duty with the Navy from August 1985 to December 1987; and a period of active duty in the Army from November 1989 to June 1993, the character of discharge from which has yet to be confirmed.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in April 2013 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015, the Board remanded this case for development.  


FINDINGS OF FACT

The Veteran's honorable character of discharge from his most recent period of service has not been verified.  


CONCLUSION OF LAW

The criteria for eligibility to educational benefits under the VRAP have not been not met.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2015); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation, such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Nevertheless, the record reflects that VA has made considerable efforts to assist the Veteran in substantiating his claim, including by notifying him of the criteria for VRAP eligibility and of the missing evidence required to substantiate his claim, and by conducting research through all available service record repositories to locate this missing evidence, including all research requested by the Board in May 2015.  Accordingly, the Board concludes that this case is now ripe for appellate review.

VRAP Eligibility

The Veteran seeks to establish eligibility for educational benefits under the Veterans Retraining Assistance Program (VRAP), Public Law 112-56.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, which offers up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.

Among the requirements for eligibility under VRAP, an applicant must have been discharged from his or her last period of service under other than dishonorable conditions.  Public Law 112-56.  As referenced above, the Veteran had three periods of active service: a period of verified, honorable Naval Reserve ACDUTRA, a period of verified honorable, Naval active duty, and a final period of Army active service, with an unknown character of discharge.  

In an attempt to verify the Veteran's reported honorable discharge from his last period of active service in the Army, the RO requested that the Veteran provide a copy of his DD Form 214 from this period of service; however, the Veteran reported that his copy of this form had been lost or destroyed.  The Veteran did provide a copy of his Army Commendation Medal issued during his period of verified active service; however, this document only serves to corroborate the previously established fact that the Veteran served on active duty at the time this award was issued.  Unfortunately, this document does not establish the character of his discharge from this period of Army service.  

To that end, the RO requested the Veteran's Army service personnel and treatment records from the National Personnel Records Center (NPRC); however, the records were reported unavailable.  The RO also requested all records that may be in the possession of the RO in Honolulu, Hawaii (the Veteran's state of residence), but received a negative response.  The RO further requested verification of the nature of the Veteran's discharge from the Joint Services Personnel Records Center (JSPRC), the Defense Personnel Records Information (DPRIS), and the Army Human Resources Command (HRC), all of whom were unable to provide the requested information.  The Veteran was notified of these results in a September 2015 letter.

Thus, without verification of the nature of the Veteran's discharge from his last period of service, the Veteran is not statutorily eligible for VRAP educational benefits.  While the Board sincerely regrets that all efforts to verify the nature of the Veteran's character of discharge from his period of Army service have been fruitless, the Board is bound by the statutory requirements for eligibility to this program, as enacted by Congress.  Thus, the Board lacks the authority to grant the Veteran the benefit he seeks, and the claim must be denied as a matter of law.



ORDER

Eligibility for VRAP educational benefits is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


